       Case 2:19-cv-01393-DLR Document 94 Filed 08/04/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Hotel Airport Incorporated, et al.,               No. CV-19-01393-PHX-DLR
10                  Plaintiffs,                        ORDER
11   v.
12   Best Western International Incorporated,
13                  Defendant.
14
15          The Court has been advised that this case has settled.
16          IT IS ORDERED that this matter will, without further Order of this Court, be
17   dismissed within 30 days of the date of this order unless a stipulation to dismiss is filed
18   prior to the dismissal date.
19          IT IS FURTHER ORDERED that any pending hearings are vacated.
20          IT IS FURTHER ORDERED that all pending motions are denied as moot.
21          IT IS FURTHER ORDERED directing the Clerk of the Court to terminate this
22   matter on September 8, 2020 without further leave of Court.
23          Dated this 4th day of August, 2020.
24
25
26                                                Douglas L. Rayes
                                                  United States District Judge
27
28
